             Case 2:19-cv-00556-DSC Document 1 Filed 05/10/19 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IRMA ALLEN,
                                                          Case No. 2:19-cv-556
                        Plaintiff,

           v.
                                                          FILED ELECTRONICALLY

 RITE AID CORPORATION,

                        Defendant.


                                          COMPLAINT

        COMES NOW, Plaintiff Irma Allen (“Plaintiff”), by and through her undersigned counsel,

and brings this complaint against Defendant Rite Aid Corporation (“Defendant”), and asserts as

follows:

                                        INTRODUCTION

        1.      This is an action by Plaintiff against Defendant under Title III of the Americans

with Disabilities Act, 42 U.S.C. § 12101 et seq., and its implementing regulations (the “ADA”),

in connection with an accessibility barrier at Defendant’s place of public accommodation, the

Rite Aid pharmacy store located at 135 S. Market Street, New Wilmington, Pennsylvania 16142

(the “Facility”).

        2.      The ADA was passed by Congress and signed into law by President H.W. Bush

nearly thirty years ago primarily because “individuals with disabilities continually encounter

various forms of discrimination, including… the discriminatory effects of architectural,

transportation, and communication barriers… [and the] failure to make modifications to existing

facilities.” 42 U.S.C. § 12101(a)(5).

        3.      The ADA has been the central civil rights law protecting people with disabilities, a
             Case 2:19-cv-00556-DSC Document 1 Filed 05/10/19 Page 2 of 8



group of Americans who are too often overlooked and undervalued. Like other civil rights laws,

the purpose of the ADA is clear: the eradication of discrimination. As one legal scholar explained:

“A single step in front of a store may not immediately call to mind images of Lester Maddox

standing in the door of his restaurant to keep blacks out. But in a crucial respect they are the same,

for a step can exclude a person who uses a wheelchair just as surely as a no-blacks-allowed rule

can exclude a class of people.” Samuel Bagenstos, The Perversity of Limited Civil Rights

Remedies: The Case of “Abusive” ADA Litigation, 54 UCLA L. Rev. 1, 23 (2006).

        4.      Plaintiff Allen Irma is an individual with a mobility disability, which was brought

on after she endured a stroke approximately three years ago, consequently resulting in the loss of

use of the majority of the left side of her body. As a result, Plaintiff uses a wheelchair or motorized

scooter for mobility, and, at all times relevant for purposes of this action, she has suffered from a

legal disability as defined by the ADA, 42 U.S.C. § 12102(2).

        5.      The Facility is located close to Plaintiff’s home and is her preferred pharmacy.

        6.      Because of a step at the front entrance of the Facility, Plaintiff cannot enter the

pharmacy.

        7.      Plaintiff requested Defendant’s voluntary compliance to remediate the access

barrier by letters dated April 8, 2019 and April 30, 2019; however, Defendant has not responded

to these letters nor has Defendant remediated the access barrier.

        8.      Accordingly, Plaintiff seeks declaratory and injunctive relief pursuant to Title III

of the ADA, requiring Defendant to alter the Facility to make it accessible to individuals with

disabilities.




                                                  2
            Case 2:19-cv-00556-DSC Document 1 Filed 05/10/19 Page 3 of 8



                                 JURISDICTION AND VENUE

       9.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

42 U.S.C. § 12188.

       10.     Plaintiff’s claims asserted in this complaint arose in this judicial district and

Defendant does substantial business in this judicial district.

       11.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue occurred.

                                              PARTIES

       12.     Plaintiff Irma Allen is and, at all times relevant hereto, was a resident of

New Castle, Pennsylvania. As described above, as a result of her disability, Plaintiff Allen uses a

wheelchair for mobility. She is therefore a member of a protected class under the ADA, 42 U.S.C.

§ 12102(2) and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

       13.     Defendant Rite Aid Corporation is a corporation organized under Delaware law,

and is headquartered at 30 Hunter Lane, Camp Hill, Pennsylvania, and is the current owner and/or

operator of the Facility.

       14.     The Facility is public accommodation pursuant to 42 U.S.C. §12181(7).

                                   FACTUAL ALLEGATIONS

       15.     Plaintiff resides in New Castle, Pennsylvania approximately three miles from

Defendant’s Facility in New Wilmington, Pennsylvania. It is approximately a five minute drive

from Plaintiff’s residence to the Facility.

       16.     Plaintiff has regularly shopped and filled her prescriptions at the Facility, including

within the past month. However, because of a step at the front entrance of the Facility

(see Figure 1 below), Plaintiff is unable to physically enter the pharmacy. Instead, she must rely



                                                  3
           Case 2:19-cv-00556-DSC Document 1 Filed 05/10/19 Page 4 of 8



on someone else to enter and shop and/or fill prescriptions on her behalf, causing her frustration

and humiliation.




                   Figure 1 – Rite Aid, 135 S. Market Street, New Wilmington, PA
        17.     There are no other publicly accessible or alternative means of entering the Facility.

        18.     The step at the front entrance of the Facility is an access barrier that denies

Plaintiff’s right to full and equal, non-discriminatory, and safe access to Defendant’s goods,

services, and facilities.

        19.     Plaintiff is and will be deterred from returning to and fully and safely accessing

Defendant’s Facility so long as the Facility remains non-compliant with the ADA’s requirements

for an accessible entrance.

        20.     Plaintiff notified Defendant and, on information and belief, the Facility’s current

landlord of the access barrier and its deterrent effect on Plaintiff, and requested the remediation of

the barrier, by a demand letter sent on April 8, 2019.

                                                  4
          Case 2:19-cv-00556-DSC Document 1 Filed 05/10/19 Page 5 of 8



       21.     After not receiving a response from Defendant, Plaintiff sent another demand letter

on April 30, 2019.

       22.     As of the filing of this complaint, Plaintiff has not received a response to the

demand letters from Defendant nor the landlord, and the Facility remains inaccessible.

       23.     Without injunctive relief, Plaintiff will continue to be unable to fully and safely

access the Facility, in violation of her rights under the ADA.

                     CAUSE OF ACTION: VIOLATION OF THE ADA

       24.     The Facility is a public accommodation pursuant to 42 U.S.C. § 12181(7) and

28 C.F.R. § 36.104, and Defendant owns, operates, and/or controls the Facility.

       25.     The ADA and its implementing regulations define prohibited discrimination to

include (i) the failure to remove architectural barriers when such removal is readily achievable for

places of public accommodation that existed prior to January 26, 1992 (28 C.F.R. § 36.304(a) and

42 U.S.C. § 12182(b)(2)(A)(iv)); and (ii) for alterations to public accommodations made after

January 26, 1992, the failure to make alterations so that the altered portions of the public

accommodation are readily accessible to and usable by individuals with disabilities (28 C.F.R. §

36.402 and 42 U.S.C. § 12183(a)(2)).

       26.     The Department of Justice, pursuant to 42 U.S.C. § 12186(b), has promulgated the

ADA Accessibility Guidelines (“ADAAG”) in implementing Title III of the ADA to provide

public accommodations detailed specifications on how to make a facility readily accessible to the

public. There are two active ADAAGs that set forth the technical requirements that a public

accommodation must meet in order to be “readily accessible”: the 1991 ADAAG Standards,

28 C.F.R. § pt. 36, App. D (“1991 Standards”), and the 2010 ADAAG Standards, 36 C.F.R. § pt.

1191, App. D (“2010 Standards”).



                                                 5
             Case 2:19-cv-00556-DSC Document 1 Filed 05/10/19 Page 6 of 8



           27.   Under both the 1991 Standards and the 2010 Standards, a public accommodation

must provide an accessible route for the public to access the public accommodation.

           28.   Section 4.3.2(1) of the 1991 Standards states: “At least one accessible route

within the boundary of the site shall be provided from public transportation stops, accessible

parking, and accessible passenger loading zones, and public streets or sidewalks to the accessible

building entrance they serve.”

           29.   Section 206.2.1 of the 2010 Standards states: “At least one accessible route shall

be provided within the site from accessible parking spaces and accessible passenger loading

zones; public streets and sidewalks; and public transportation stops to the accessible building or

facility entrance they serve.”

           30.   Accessible routes that have vertical changes in height greater than ¼ inch are not

permitted. Section 4.5.2, 1991 Standards; Section 303.2 and 403.4, 2010 Standards.

           31.   The access barrier described above demonstrates that Defendant has failed to

provide an accessible route and failed to remove the access barrier.

           32.   Defendant has discriminated against Plaintiff by failing to make the Facility fully

accessible to, and independently usable by, individuals with mobility disabilities, specifically

because of the access barrier at the Facility’s front entrance and Defendant’s failure to remove the

barrier.

           33.   Plaintiff has been, and continues to be, denied full and equal access to Defendant’s

goods, services, and facilities due to the access barrier present at the Facility.

           34.   Defendant’s ongoing failure to provide Plaintiff full and equal enjoyment of the

Facility constitutes unlawful discrimination on the basis of a disability in violation of 42 U.S.C. §

12182(a).



                                                   6
             Case 2:19-cv-00556-DSC Document 1 Filed 05/10/19 Page 7 of 8



        35.     The ADA prohibits failing to remove architectural barriers that are structural in

nature in existing facilities where such removal is readily achievable. 42 U.S.C. §

12182(b)(2)(A)(iv).

        36.     On information and belief, Defendant has possessed sufficient control and

authority, and has the financial resources, to remove the access barrier at issue, and such removal

is and was readily achievable, technically feasible, and could be carried out without much difficulty

or expense for Defendant.

        37.     Defendant’s ongoing failure to remove the access barrier at the Facility constitutes

unlawful discrimination in violation of the ADA.

        38.     Defendant’s conduct is ongoing and continuous, and Plaintiff has been harmed by

Defendant’s conduct.

        39.     Unless Defendant is restrained from continuing its ongoing and continuous course

of conduct, Defendant will continue to violate the ADA and will continue to inflict injury upon

Plaintiff and others with mobility disabilities.

        40.     Given that Defendant has not complied with the ADA’s requirements to make the

Facility fully accessible to, and independently usable by, individuals who use wheelchairs, Plaintiff

invokes her statutory rights to declaratory and injunctive relief, as well as costs and attorneys’ fees.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment as follows:

        a.      A declaratory judgment that Defendant is in violation of the specific requirements

of Title III of the ADA and its implementing regulations described above, in that the Facility, as

described above, is not fully accessible to, and independently usable by, individuals with mobility

disabilities;



                                                   7
            Case 2:19-cv-00556-DSC Document 1 Filed 05/10/19 Page 8 of 8



       b.      A   permanent     injunction   pursuant   to   42   U.S.C.    §   12188(a)(2)    and

28 CFR § 36.501(b) which directs Defendant to take all steps necessary to remove the architectural

barrier described above and to bring the Facility into full compliance with the requirements set

forth in the ADA, and its implementing regulations, so that the Facility is fully accessible to, and

independently usable by, individuals with mobility disabilities;

       c.      Payment of costs of suit;

       d.      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and

28 CFR § 36.505; and,

       e.      The provision of whatever other relief the Court deems just, equitable and

appropriate.


Dated: May 10, 2019                                  Respectfully Submitted,


                                                     By: /s/ R. Bruce Carlson
                                                     R. Bruce Carlson
                                                     Kelly K. Iverson
                                                     Elizabeth Pollock Avery
                                                     CARLSON LYNCH LLP
                                                     1133 Penn Avenue, 5th Floor
                                                     Pittsburgh, PA 15222
                                                     Tel: 412-322-9243
                                                     Fax: 412-231-0246
                                                     bcarlson@carlsonlynch.com
                                                     kiverson@carlsonlynch.com
                                                     eavery@carlsonlynch.com

                                                     Counsel for Plaintiff




                                                 8
